[Cite as State ex rel. Thomas v. DeWine, 127 Ohio St. 3d 214, 2010-Ohio-4984.]




   THE STATE EX REL. THOMAS, APPELLANT, v. DEWINE, JUDGE, APPELLEE.
[Cite as State ex rel. Thomas v. DeWine, 127 Ohio St. 3d 214, 2010-Ohio-4984.]
Criminal law — Sentencing — Failure to notify of postrelease control — Writ of
        habeas corpus denied.
 (No. 2010-1241 — Submitted October 13, 2010 — Decided October 19, 2010.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-100352.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant, Ako
Thomas, for a writ of mandamus to compel appellee, Hamilton County Court of
Common Pleas Judge Patrick DeWine, to resentence him in order to provide him
oral notification at his sentencing hearing of his mandatory five-year postrelease-
control term. Thomas “had an adequate remedy by way of direct appeal from his
sentence to raise his claim that he did not receive proper notification about
postrelease control at his sentencing hearing.” Briseno v. Cook, 121 Ohio St. 3d
38, 2009-Ohio-308, 901 N.E.2d 798, ¶ 1.
                                                                      Judgment affirmed.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,        O’CONNOR,
O’DONNELL, and CUPP, JJ., concur.
        LANZINGER, J., concurs in judgment only.
                                  __________________
        Ako Thomas, pro se.
                              ______________________